DETAILED ACTION

This office action is in response to Applicant’s submission filed on 17 November 2021.  THIS ACTION IS FINAL.

Status of Claims

Claims 1-5, 8-12, 14-15, 21-28 are pending.
Claims 6-7, 13, 16-20 are cancelled
Claims 1-5, 8-12, 14-15, 21-28 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-5, 8-12, 14-15, 21-28.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-5, 8-12, 14-15, 21-28 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  With regards to claim 1 / 9 / 21, the claim recites a method / device / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9 / 21, in part, recites 
 ‘identifying … a first set of characteristics of a first analytics application; obtaining … a second set of characteristics of a second analytics application; determining ….a measure of similarity between the first analytics application and the second analytics application, the measure of similarity being determined based on the first set of characteristics and the second set of characteristics; determining …. a first relevance score for a first feature associated with the first analytics application, the first relevance score being based on the measure of similarity and a second relevance score associated with a second feature associated with the second analytics application, the first feature and the second feature associated with selecting features to use in a machine learning model; and the first feature relevance score indicating a measure of importance of the first feature to the machine learning technique; -2-PATENT U.S. Patent Application No. 15/982,565 Attorney Docket No. 0095-0406 determining …. a third relevance score for a first machine learning technique associated with the first analytics application, the third relevance score being based on the measure of similarity and a fourth relevance score associated with a second machine learning technique associated with the second analytics application; and performing … an action based on the first relevance score or the second relevance score, wherein performing the action includes generating a recommended machine learning technique for the first analytics application, the recommended machine learning technique including the first machine learning technique and the first feature.…’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, processor coupled to memory, a non-transitory computer readable medium with computer executable instructions, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “identifying”, obtaining”, “determining”, “performing”, “generating” in the limitation citied above could be performed by a human mind (e.g., a human data modeling expert can analyze performance of data models to recommend most appropriate data models.), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: “a device comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories”, “A non-transitory computer-readable medium storing a set of instructions … when executed by one or more processors of a device”, which are computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-5, 8, 28 / 10-12, 14-15 / 22-27 are dependent on claim 1 / 9 / 21 and include all the limitations of claim 1 / 9 / 21. Therefore, claims 2-5, 8, 28 / 10-12, 14-15 / 
With regards to claims 2-5, 8, 28 / 10-12, 14-15 / 22-27, the claim recites further limitation on the data analyzed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.

Art Rejection Analysis

Claims 1-5, 8-12, 14-15, 21-28could be allowed if 101 rejections issues are overcome, since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.   The following is an examiner’s statement of reasons for allowance: 
Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, 
“ …. determining, by the device, a measure of similarity between the first analytics application and the second analytics application, the measure of similarity being determined based on the first set of characteristics and the second set of characteristics; determining, by the device, a first relevance score for a first feature associated with the first analytics application, the first relevance score being based on the measure of similarity and a second relevance score associated with a second feature associated with the second analytics application, the first feature and the second feature associated with selecting features to use in a machine learning model; and the first feature relevance score indicating a measure of importance of the first feature to the machine learning technique; determining, by the device, a third relevance score for a first machine learning technique associated with the first analytics application, the third relevance score being based on the measure of similarity and a fourth relevance score associated with a second machine learning technique associated with the second analytics application; and performing, by the device, an action based on the first relevance score or the second relevance score, wherein performing the action includes generating a recommended machine learning technique for the first analytics application, the recommended machine learning technique including the first machine learning technique and the first feature”,  in combination with the remaining elements and features of the claimed invention.
Claims 9. 21 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 9. 21, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, are also allowed.

The followings are references closest to the invention claimed:
LIFAR, et al., US-PGPUB NO.2018/0075137A1 [hereafter LIFAR] shows using machine learning models for generating recommended contents.
Yang, et. al., “Recommending the World’s Knowledge: Application of Recommender Systems at Quora”, RecSys’16: Proceedings of the 10th ACM Conference on Recommender System, September 2016 [hereafter Yang] teaches knowledge recommendation using machine learning techniques.




Response to Argument

Applicant’s arguments filed 4 November 2021 has been fully considered but they are not fully persuasive. 
Regarding 112(b) rejections, Applicant’s amendment overcome the issues, and the rejections are withdrawn.
Regarding 101 rejections, Applicant did not provide any argument, the amended claims did not fix the issues, as the process claimed can be performed by human using paper and pen.  Hence the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128